  USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MICHAEL JOHNSON,

               Petitioner,

                     v.                             CAUSE NO. 3:20-CV-600-MGG

 WARDEN,

               Respondent.

                                  OPINION AND ORDER

       Michael Johnson, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-19-6-399) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of possessing a cellular

device in violation of Indiana Department of Correction Offense 121. Following a

hearing, he was sanctioned with a loss of one hundred twenty days earned credit time

and a demotion in credit class.

       Johnson argues that he is entitled to habeas relief because correctional staff did

not allow him to present video evidence. “[T]he inmate facing disciplinary proceedings

should be allowed to call witnesses and present documentary evidence.” Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse to call

witnesses that may create a risk of reprisal or undermine authority, as well as to limit

access to other inmates to collect statements or to compile other documentary

evidence.” Id. The screening report indicates that Johnson asked for a surveillance video
  USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 2 of 6


recording to show exculpatory comments from his cellmate. ECF 15-4. In response, the

screening officer denied the request because the recording did not include audio. ECF

15-8. Given that a recording without audio would not have shown the exculpatory

comments, this response was reasonable. While Johnson suggests in the petition that the

video recording would have exculpatory for other reasons, he does not further

elaborate on those other reasons.1 Therefore, the claim that Johnson was not allowed to

present video evidence is not a basis for habeas relief.

       Johnson argues that he is entitled to habeas relief because the hearing officer

provided him with an inadequate written explanation of the decision. He maintains that

the hearing officer indicated her reliance on statements from staff and witnesses and

video evidence despite the absence of this type of evidence in the administrative record.

He further maintains that the hearing officer indicated her reliance on his statements

that the cellular device did not belong to him but that she found him guilty. Procedural

due process requires a “written statement by the factfinders as to the evidence relied on

and reasons for the disciplinary action.” Wolff, 418 U.S. at 564. “A prison disciplinary

committee is required to give a brief statement of the evidentiary basis for its decision to

administer discipline, so that a reviewing court, parole authorities, etc. can determine

whether the evidence before the committee was adequate to support its findings




        1 In his administrative appeal, Johnson states that the recording would have shown his cellmate

“making a comment to [him] saying the shorts were dirty and when he was taken to be searched, I got up
and tried to take the clothes off.” ECF 15-11 at 5. However, Johnson’s attempted removal of clothing
containing contraband as he anticipated being searched is not exculpatory.


                                                   2
  USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 3 of 6


concerning the nature and gravity of the prisoner’s misconduct.” Saenz v. Young, 811

F.2d 1172, 1174 (7th Cir. 1987).

       Contrary to Johnson’s assertions, the administrative record included a statement

from staff in the form of a conduct report and a witness statement from his cellmate.

ECF 15-1; ECF 15-9. The administrative record also included the denial of the request

for video evidence as well as the video recording summary for an unrelated conduct

report.2 ECF 1-1 at 6; ECF 15-8. Further, while the hearing officer did not credit

Johnson’s testimony, she listed his attitude and demeanor during the hearing as a

reason for the sanctions imposed and may have also considered his testimony for

purposes of assessing his credibility. ECF 15-7. Therefore, the claim that the hearing

officer did not provide an adequate written explanation is not a basis for habeas relief.

       Johnson argues that he is entitled to habeas relief because the hearing officer was

not an impartial decisionmaker. He maintains that she had a verbal dispute with his

cellmate and that she told him, “Possession is nine-tenths of the law,” during the

hearing. In the context of prison disciplinary proceedings, hearing officers are “entitled

to a presumption of honesty and integrity,” and “the constitutional standard for

improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). A correctional

officer who was personally and substantially involved in the underlying incident may

not act as a decisionmaker in the case. Id. The record contains no indication that the



         2 According to his video recording summary, a correctional officer found “something shiny” in

another inmate’s sweatpants. ECF 1-1 at 6. The degree to which the hearing officer recognized the
irrelevance of this sumary is unclear, but, even assuming the hearing officer misconstrued this summary
as inculpatory evidence related to Johnson, it would be harmless error. While Johnson’s denies ownership
of the confiscated cellphone, he concedes that the cellphone was found on his person.


                                                   3
  USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 4 of 6


hearing officer had any personal involvement in the underlying charge. Further, it is

unclear how a verbal dispute with Johnson’s cellmate or an accurate statement with

respect to the charged offense suggests improper bias against Johnson.3

        Johnson further maintains that the following statements from other inmates

suggest improper bias:

        On [the day of the hearing], DHO Hall came to Phase II commissary
        looking for [Johnson]. Upon realizing he was absent, she addressed our
        supervisor, “You need to find a new commissary clerk because he is hit.”

                                                  ***

        On [the day of the hearing], DHO Hall came to Phase II commissary
        looking for [Johnson]. Upon realizing he was absent, she addressed our
        supervisor, “you need to find a new commissary clerk because he is hit.”
        After said comment, she stated she didn’t look at any evidence Michael
        Johnson requested.

ECF 1-1 at 18-19. The statement that the hearing officer did not review the evidence

prior to the hearing does not suggest improper bias as the administrative record is not

extensive and could have been reviewed before the hearing officer was able to locate

Johnson or during the hearing. Further, the comment to the supervisor is too vague and

isolated from context to suggest improper bias. The record contains no definition and

little context for the term “hit” as used by the hearing officer. Even broadly assuming it

meant “subject to disciplinary sanctions” and referred to Johnson, the hearing officer




        3 As noted by the Warden, the hearing officer’s sentiment that “possession is nine-tenths of the

law” was, if anything, an understatement in this particular context. ECF 15 at 9. Mr. Johnson was charged
with possession of a cellular device, and departmental policy broadly defines “possession” without any
reference to ownership, knowledge, or subjective intent. ECF 15-3.


                                                    4
  USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 5 of 6


may have been referring to another one of Johnson’s disciplinary charges.4 And, while

the hearing officer recommended a number of sanctions for the disciplinary charge at

issue in this case, a change in work assignment was not among them. ECF 15-7. As a

result, the claim of improper bias is not a basis for habeas relief.

        Finally, Johnson argues that he is entitled to habeas relief because he received a

rehearing for another conduct report (MCF-19-6-401) and the initial hearing for that

conduct report took place at the same time as the hearing for the conduct report at issue

in this case. According to Johnson, he received a rehearing for MCF 19-6-401 because

the correctional officer who issued the conduct report provided the wrong location for

the offense. Johnson does not suggest that the conduct report at issue in this case

included a similar clerical error. Even if he had, it is unclear how such an error would

have prejudiced him as the specific location of the offense played no part in Johnson’s

defense. Therefore, this claim is not a basis for habeas relief.

        Because Johnson has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Johnson wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

        For these reasons, the court:



        4 According to Johnson, he was screened for three conduct reports, including the one at issue
here, on the same day. ECF 15-11 at 4.


                                                    5
USDC IN/ND case 3:20-cv-00600-MGG document 16 filed 08/25/21 page 6 of 6


   (1) DENIES the habeas corpus petition (ECF 1);

   (2) DIRECTS the clerk to enter judgment and close this case; and

   (3) DENIES Michael Johnson leave to proceed in forma pauperis on appeal.

   SO ORDERED this August 25, 2021.


                                                    s/Michael G. Gotsch, Sr.
                                                    Michael G. Gotsch, Sr.
                                                    United States Magistrate Judge




                                       6
